UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended June 30, 2009. OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 0-50914 BIOTEL INC. (Exact name of registrant as specified in its Charter) Minnesota 41-1427114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1285 Corporate Center Drive, Suite 150, Eagan, MN (Address of principal executive offices) (Zip Code) Issuers Telephone Number, Including Area Code: (651) 286-8620 Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or 15(d) of the Exchange Act Yes x No o Indicate by check mark if the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Issuers revenues for fiscal year ended June 30, 2009, were $12,639,636. The aggregate market value of voting and non-voting common equity held by non-affiliates of registrant as of September 17, 2009, was approximately $6,052,347. The number of shares outstanding of the registrants common stock, par value $0.01 per share , as of September 17, 2009 was 2,763,827. DOCUMENTS INCORPORATED BY REFERENCE The definitive proxy statement for the 2009 Annual Meeting of Shareholders to be filed within 120 days of the end of the fiscal year is incorporated by reference into Part III of this annual report. Transitional Small Business Disclosure Format (check one). Yes o No x BIOTEL INC. AND SUBSIDIARIES CONTENTS Page EXPLANATORY NOTE SIGNATURES BIOTEL INC. AND SUBSIDIARIES FINANCIAL STATEMENTS FOR YEARS ENDED JUNE 30, 2 EXPLANATORY NOTE This Amendment No. 1 amends Biotel Inc.s (the Company) Annual Report on Form 10-K for the year ended June 30, 2009, which was filed with the Securities and Exchange Commission on September 28, 2009 (the Original Filing). The Company is filing this Amendment No. 1 for the sole purpose of providing a revised Report of Independent Registered Public Accounting Firm, which includes the conformed signature of the Companys independent registered public accounting firm. The conformed signature was not included in the Original Filing due to a clerical error. Amendment No. 1 does not include the entire Form 10-K. Except as described above, this Amendment No. 1 does not amend any other information set forth in the Original Filing, and the Company has not updated disclosures included therein to reflect any events that occurred subsequent to September 28, 2009. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant has caused this amendment to the report to be signed on its behalf by the undersigned, thereunto duly authorized. Biotel Inc. Date:February 8, 2010 By /s/ B. Steven Springrose B. Steven Springrose, President and Chief Executive Officer In accordance with the Exchange Act, this amendment to the report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ B. Steven Springrose February 8, 2010 B. Steven Springrose (President, Chief Executive Officer and a Director) /s/ Judy E. Naus February 8, 2010 Judy E. Naus (Chief Financial Officer and Chief Accounting Officer) /s/ C. Roger Jones* February 8, 2010 C. Roger Jones (Director) /s/ Stanley N. Bormann* February 8, 2010 Stanley N. Bormann (Director) /s/ L. John Ankney* February 8, 2010 L. John Ankney (Director) /s/ David A. Heiden* February 8, 2010 David A. Heiden (Director) /s/ Spencer M. Vawter* February 8, 2010 Spencer M. Vawter (Director) /s/ Judy E. Naus * By Judy E. Naus, Attorney-in-fact BIOTEL INC. AND SUBSIDIARIES FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 FINANCIAL STATEMENTS Consolidated balance sheets F-4 Consolidated statements of income F-5 Consolidated statements of cash flows F-6 Consolidated statements of stockholders equity F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8  F-18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Biotel Inc. and Subsidiaries Eagan, Minnesota We have audited the accompanying consolidated balance sheets of Biotel Inc. and Subsidiaries (the Company) as of June 30, 2009 and 2008, and the related consolidated statements of income, stockholders equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Biotel Inc. and Subsidiaries as of June 30, 2009 and 2008, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine managements assessment of the effectiveness of the Companys internal control over financial reporting as of June 30, 2009 included in the accompanying Managements Report on Internal Controls Over Financial Reporting and, accordingly, we do not express an opinion thereon. /s/ Elliott Davis LLC September 28, 2009 Columbia, South Carolina F-3 BIOTEL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ 945,121 Trade accounts receivable, net of allowance for doubtful accounts of $48,965 and $55,440 at June 30, 2009 and 2008, respectively 1,766,512 Prepaid income taxes  39,310 Inventories, net 1,428,163 Deferred tax asset 244,018 Prepaid expenses 109,903 Total Current Assets 4,533,027 PROPERTY & EQUIPMENT, Net 1,092,710 OTHER ASSETS Goodwill 695,551 Other assets 13,820 Total Other Assets 709,371 $ $ 6,335,108 LIABILITIES AND STOCKHOLDERS EQUITY CURRENT LIABILITIES Revolving line of credit $  $ 187,146 Trade accounts payable 651,635 Accrued payroll and related liabilities 237,503 Deferred service contract revenue 133,359 Other accrued expenses 198,540 Income taxes payable  Total Current Liabilities 1,408,183 LONG-TERM LIABILITIES Deferred taxes payable 224,967 COMMITMENTS AND CONTINGENCIES (See Notes 7 and 8) Total Liabilities 1,633,150 STOCKHOLDERS EQUITY Preferred stock, $.01 stated value; 2,000,000 shares authorized; no shares issued   Common stock, $.01 stated value; 10,000,000 shares authorized; 2,763,827 shares issued 27,638 Additional paid-in capital 2,145,594 Retained earnings 2,528,726 Total Stockholders Equity 4,701,958 $ $ 6,335,108 See notes to consolidated financial statements which are an integral part of these statements. F-4 BIOTEL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the years ended June 30, SALES AND SERVICES $ $ 11,495,326 COST OF SALES AND SERVICES 6,396,033 GROSS PROFIT 5,099,293 OPERATING EXPENSES Selling and administrative 2,425,094 Research and development 1,674,380 Total operating expenses 4,099,474 INCOME FROM OPERATIONS 999,819 OTHER INCOME (EXPENSE) Interest income 11,173 Interest expense ) ) Miscellaneous 12,425 Total other income 22,894 NET INCOME BEFORE PROVISION FOR INCOME TAXES 1,022,713 PROVISION FOR INCOME TAXES 356,574 NET INCOME $ $ 666,139 INCOME PER SHARE BASIC $ $ 0.25 DILUTED $ $ 0.23 See notes to consolidated financial statements which are an integral part of these statements. F-5 BIOTEL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended June 30, OPERATING ACTIVITIES Net income $ $ 666,139 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 324,511 Stock-based compensation 49,569 Deferred income tax 181,291 Increase (decrease) in allowance for doubtful accounts ) 19,733 Decrease in inventory valuation allowance ) ) Loss (gain) on disposal of property and equipment ) Changes in deferred and accrued amounts Trade accounts receivable ) 180,170 Prepaid income taxes ) Prepaid expenses ) 74,246 Inventories ) ) Other assets  ) Trade accounts payable ) ) Accrued payroll and related liabilities ) Other accrued expenses ) Deferred service contract revenue ) ) Income taxes payable ) Net cash provided by operating activities 898,668 INVESTING ACTIVITIES Purchases of property and equipment ) ) Proceeds from sale of property and equipment 13,630 Net cash used for investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of common stock  53,750 Net change on line of credit ) 187,146 Net cash provided by (used for) financing activities ) 240,896 Net increase in cash and cash equivalents 436,807 CASH AND CASH EQUIVALENTS AS OF JUNE 30, 2008 and 2007 508,314 CASH AND CASH EQUIVALENTS AS OF JUNE 30, 2009 and 2008 $ $ 945,121 CASH PAID FOR Interest $ $ 675 Income Taxes $ $ 263,740 See notes to consolidated financial statements which are an integral part of these statements. F-6 BIOTEL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY For the years ended June 30, 2009 and 2008 Additional Paid-In Capital Retained Earnings Total Common Stock Amount Shares Balance, June 30, 2007 $ 3,932,500 Exercise of stock options  53,750 Stock-based compensation    49,569 Net income    666,139 Balance, June 30, 2008 4,701,958 Stock-based compensation    13,044 Net income    943,937 Balance, June 30, 2009 $ 5,658,939 See notes to consolidated financial statements which are an integral part of these statements. F-7 BIOTEL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1  NATURE OF BUSINESS AND CORPORATE ORGANIZATION Biotel Inc. (Parent Company) and Subsidiaries (the Company) includes the wholly owned subsidiaries of Braemar, Inc. and Agility Centralized Research Services, Inc. Braemar, Inc. designs, manufactures and services diagnostic cardiology devices including 24- and 48-hour Holter recorders and 30-day cardiac ECG event recorders. Braemar also manufactures and services biological fluid and tissue management systems. Braemar, Inc. primarily sells to original equipment manufacturing (OEM) customers who use the Companys products as components in their medical product lines. Braemar, Inc., through its acquisition of Advanced Biosensor Inc., integrates diagnostic Holter software with Braemar recorders and other cardiopulmonary diagnostic equipment and sells to end-users in hospitals and clinics. Agility Centralized Research Services, Inc., which was acquired by Biotel Inc. on July 1, 2004, provides 24-hour/day 7-day/week electrocardiogram (ECG) data and management services to the medical device and pharmaceutical industries, contract research and academic research organizations worldwide for cardiac safety and therapeutic evaluation purposes within clinical trials. The Companys sales are both national and international. NOTE 2  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The consolidated financial statements include the accounts of Biotel Inc. and its wholly owned subsidiaries (collectively, the Company). Significant intercompany accounts and transactions are eliminated in consolidation. Management estimates Management uses estimates and assumptions in preparing consolidated financial statements. Those estimates and assumptions may affect the reported amounts of assets and liabilities, the disclosures of contingent assets and liabilities, and reported revenues and expenses. Significant estimates used in preparing these consolidated financial statements include those assumed in computing the allowance for doubtful receivable accounts, inventory valuation allowances, warranty reserves and deferred income tax valuation allowances. Actual results could differ from those estimates. Concentrations of credit risk At times the Company maintains bank deposits in excess of the federally insured limit. Management monitors the soundness of these financial institutions and feels the Companys risk is negligible. The Company sells its products to customers on credit in the ordinary course of business. A customers credit history is reviewed and must meet certain standards before credit is extended. The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other information. Advertising and marketing The Company follows the policy of charging the costs of advertising, except for costs associated with direct response advertising, to operating expenses as incurred. Advertising expenses totaled approximately $11,000 in each of the years ended June 30, 2009 and 2008. F-8 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, Continued Inventories Inventories are valued at the lower of cost (using the average and first-in first-out cost methods) or market. Company management periodically reviews inventory for specific future usage, and estimates of impairment of individual inventory items are recorded as a reserve to reduce inventories to the lower of cost or market. Property and equipment Property, equipment and leasehold improvements are recorded at cost. Depreciation is calculated using the straight-line methods over estimated useful lives of three to five years for equipment, seven years for furniture and fixtures and two to five years for leasehold improvements, which represents the terms of the related leases. Maintenance and repairs which do not improve or extend the useful lives of assets are charged to expense as incurred. Goodwill The Company accounts for the purchase price in excess of tangible assets (Goodwill) in accordance with Statement of Financial Accounting Standards (SFAS) No. 142, Goodwill and Other Intangible Assets. The goodwill arose from the acquisition of Braemar, Inc. Goodwill is deemed to have an indefinite useful life and is subject to impairment tests performed at least annually. During 2009 and 2008, such tests of goodwill determined the recorded goodwill had not been impaired. Service contracts Amounts billed to customers for service contracts are recognized as income over the term of the agreements, and the associated costs are recognized as incurred. At June 30, 2009 and 2008, current liabilities include service contract revenue deferrals of approximately $94,000 and $133,000, respectively. Warranty reserve The Company offers warranties of up to two years to its customers depending on the specific product sold. The Company’s warranties require it to repair or replace defective products during the warranty period at no cost to the customer. The Company records a liability for estimated costs that may be incurred under its warranties based on recorded sales. Although historical warranty costs have been within expectations, there can be no assurance that future warranty costs will not exceed historical amounts. The Company periodically assesses the adequacy of its recorded liability and adjusts the balance as necessary. At June 30, 2009 and 2008, the warranty reserve totaled $186,424 and $87,512, respectively, and this amount is included in Other Accrued Expenses. The following is a reconciliation of the aggregate warranty liability as of June 30, 2009 and 2008: Balance, beginning of year $ $ Claims paid ) ) Additional warranties issued and revisions in estimates of previously issued warranties Balance, end of year $ $ F-9 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, Continued Revenue recognition Revenues from medical equipment and software sales are recognized at date of shipment when title passes to the customer. There are no customer acceptance provisions, and the right to return exists only in cases of damaged product or non-compliance with customer specifications. Revenues for services provided by the Company are recognized as these services are provided. The Company’s revenue recognition complies with the accounting and disclosure requirements of Securities and Exchange Commission Staff Accounting Bulletin (SAB) No. 101. Net income per common share Net income per common share amounts are calculated under the provisions of SFAS No. 128, Earnings per Share. SFAS No. 128 requires the Company to report both basic net income per share, which is based on the weighted-average number of common shares outstanding, and diluted net income per share, which is based on the weighted-average number of common shares outstanding plus all potential dilutive shares outstanding. Potential dilutive shares consist of the stock options outstanding. Stock options plans On July 1, 2006, the Company adopted the fair value recognition provision of Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards No. 123(R), Accounting for Stock-Based Compensation, to account for compensation costs under its stock option plan. The Company previously utilized the intrinsic value method under Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (as amended) (“APB 25”). Under the intrinsic value method prescribed by APB 25, no compensation costs were recognized for the Company’s stock options because the option exercise price in its plan equals the market price on the date of grant. Prior to July 1, 2006, the Company only disclosed the pro forma effects on net income and earnings per share as if the fair value recognition provisions of SFAS 123(R) had been utilized. In adopting SFAS No 123(R), the Company elected to use the modified prospective method to account for the transition from the intrinsic value method to the fair value recognition method. Under the modified prospective method, compensation cost is recognized from the adoption date forward for all new stock options granted and for any outstanding unvested awards as if the fair value method had been applied to those awards as of the date of grant. Under SFAS No. 123, the fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model. For the options issued, the following significant assumptions were used: risk-free interest rates based on date of issuance of 1.55% to 4.41%, no expected dividends, a volatility factor of 20.62 to 229.35, an expected life of the options of 5-10 years (amortized over the vesting period) and expected vesting of the options at 100%. The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because the Company’s employee stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion the existing models do not necessarily provide a reliable single measure of the fair value of Biotel Inc.’s options. Research and Development Research and development costs are charged to operations as incurred. These costs are for proprietary research and development activities that are expected to contribute to the future profitability of the Company. F-10 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, Continued Income taxes Income taxes are provided for the tax effects of transactions reported in the consolidated financial statements and consist of taxes currently due plus deferred taxes. Deferred taxes relate primarily to differences between financial and income tax reporting for the basis of inventory, accounts receivable, property and equipment and accrued liabilities. The deferred tax accounts represent the future tax return consequences of those differences, which will either be deductible or taxable when the assets and liabilities are recovered or settled. Deferred taxes may also be recognized for operating losses that are available to offset future taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount management expects is more likely than not to be realized. In 2006, the FASB issued Interpretation No. 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes—an Interpretation of SFAS No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, Accounting for Income Taxes. FIN 48 also prescribes a recognition threshold and measurement of a tax position taken or expected to be taken in an enterprise’s tax return. FIN 48 was effective for fiscal years beginning after December 15, 2006. Accordingly, the Company adopted FIN 48 effective July 1, 2007. The adoption of FIN 48 did not have any impact on the Company’s consolidated financial position. Cash and cash equivalents The Company considers all highly liquid short-term investments purchased with an original maturity of three months or less to be cash equivalents. Recently issued accounting standards The following recently issued accounting pronouncements may affect future financial reporting of Biotel Inc.: In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles - a replacement of FASB Statement No. 162,” (“SFAS 168”). SFAS 168 establishes the FASB Accounting Standards Codification (“Codification”) as the source of authoritative generally accepted accounting principles (“GAAP”) for nongovernmental entities. The Codification does not change GAAP. Instead, it takes the thousands of individual pronouncements that currently comprise GAAP and reorganizes them into approximately 90 accounting Topics, and displays all Topics using a consistent structure. Contents in each Topic are further organized first by Subtopic, then Section and finally Paragraph. The Paragraph level is the only level that contains substantive content. Citing particular content in the Codification involves specifying the unique numeric path to the content through the Topic, Subtopic, Section and Paragraph structure. FASB suggests that all citations begin with “FASB ASC,” where ASC stands for Accounting Standards Codification. SFAS 168, (FASB ASC 105-10-05, 10, 15, 65, 70) is effective for interim and annual periods ending after September 15, 2009. SFAS 167 (not yet reflected in FASB ASC), “Amendments to FASB Interpretation No. 46(R),” (“SFAS 167”) was issued in June 2009. The standard amends FIN 46(R) to require a company to analyze whether its interest in a variable interest entity (“VIE”) gives it a controlling financial interest. A company must assess whether it has an implicit financial responsibility to ensure that the VIE operates as designed when determining whether it has the power to direct the activities of the VIE that significantly impact its economic performance. Ongoing reassessments of whether a company is the primary beneficiary are also required by the standard. SFAS 167 amends the criteria to qualify as a primary beneficiary as well as how to determine the existence of a VIE. The standard also eliminates certain exceptions that were available under FIN 46(R). SFAS 167 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. Comparative disclosures will be required for periods after the effective date. The Company does not believe the adoption of SFAS 167 will have a material impact on its financial position, results of operations or cash flows. F-11 Recently issued accounting standards (continued) SFAS 165 (FASB ASC 855-10-05, 15, 25, 45, 50, 55), “Subsequent Events,” (“SFAS 165”) was issued in May 2009 and provides guidance on when a subsequent event should be recognized in the financial statements. Subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet should be recognized at the balance sheet date. Subsequent events that provide evidence about conditions that arose after the balance sheet date but before financial statements are issued, or are available to be issued, are not required to be recognized. The date through which subsequent events have been evaluated must be disclosed as well as whether it is the date the financial statements were issued or the date the financial statements were available to be issued. For non-recognized subsequent events which should be disclosed to keep the financial statements from being misleading, the nature of the event and an estimate of its financial effect, or a statement that such an estimate cannot be made, should be disclosed. The standard is effective for interim or annual periods ending after June 15, 2009 (see Note 15). Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. NOTE 3 – INVENTORIES As of June 30, 2009 and 2008, inventories consist of the following: Raw materials and supplies $ $ Finished goods Evaluation units and replacements Valuation allowance ) ) $ $ NOTE 4 – PROPERTY AND EQUIPMENT As of June 30, 2009 and 2008, property and equipment consist of the following: Machinery and equipment $ $ Furniture and fixtures Leasehold improvements Accumulated depreciation ) ) $ $ Depreciation expense for the years ended June 30, 2009 and 2008 totaled $389,198 and $324,511, respectively. F-12 NOTE 5 – REVOLVING LINE OF CREDIT The Company has a $1,500,000 credit line with a bank. The line bears interest at the bank’s prime rate (3.25% at June 30, 2009) plus .25% and expires on February 5, 2010. There was no outstanding balance on this line of credit as of June 30, 2009. The outstanding credit line balance as of June 30, 2008 was $187,146. NOTE 6 – RELATED PARTY TRANSACTIONS Braemar, Inc. leased land and building in King, North Carolina, from King Investment Partners, a partnership which is partially owned by Company stockholders, under a lease agreement which expired June 30, 2008. Braemar, Inc. vacated the property on June 30, 2008, and no rent expense to the affiliated partnership was incurred for the year ended June 30, 2009. Total rent expense to the affiliated partnership was $50,400 for the year ended June 30, 2008. NOTE 7 – LEASE OBLIGATIONS Biotel and its subsidiaries are parties to operating leases at the following locations: Braemar, Inc. leases its facility in Columbia, South Carolina, under a 24-month lease agreement which will expire April 30, 2011. Braemar, Inc. leases its Minnesota facility under a 66-month lease agreement which will expire August 31, 2011. Braemar, Inc. leases its facility in Winston-Salem, North Carolina, under a three-year lease agreement which will expire on June 30, 2011. Agility Centralized Research Services, Inc. leases its facility in Bannockburn, Illinois, on a month-to-month basis. Future minimum lease payments due under these non-cancelable operating leases as of June 30, 2009 are as follows: $ $ The leases for office and manufacturing space include costs allocated by the lessor for property taxes, insurance and maintenance. Total rent expense for leased space was $248,786 and $277,401 for the years ended June 30, 2009 and 2008, respectively. F-13 NOTE 8 – COMMITMENTS AND CONTINGENCIES Carolina Medical, Inc., a subsidiary of the Company that was dissolved in November, 2006, was the subject of environmental oversight by the North Carolina Division of Environmental and Natural Resources (DENR) in Surry County, North Carolina, involving alleged ground water contamination coming from property that had been previously owned/or leased by Carolina Medical, Inc. In June, 2006, Carolina Medical entered into a Termination of Lease, Release, Hold Harmless and Indemnification Agreement with the landlord, King Investment Partners, related to any environmental matters or potential environmental matters at the King Investment Partners’ property located in King, North Carolina. In the Agreement, King Investment Partners acknowledged full and complete satisfaction of any and all past, present or future claims and causes of action, including any environmental claims related to the property, and agreed to indemnify the Company for any environmental claims related to the property. In order to protect the Company from any claim with respect to the property that may exceed the landlord’s ability to indemnify the Company, Biotel has obtained a binder for insurance to cover any liability for environmental claims that the Company may have relating to the property up to a maximum of $10 million during the ten-year period ending in 2019. The annual cost of the insurance is $16,000.
